[Cite as In re D.R., 2018-Ohio-522.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


In re D.R., B.R., W.R.                            Court of Appeals Nos. L-17-1240

                                                  Trial Court No. JC 15248892


                                                  DECISION AND JUDGMENT

                                                  Decided: February 9, 2018

                                          *****

        Adam H. Houser, for appellant.

                                          *****
        MAYLE, P.J.

        {¶ 1} Appellant, N.R. (“mother”), appeals the September 22, 2017 judgment of the

Lucas County Court of Common Pleas, Juvenile Division, that terminated her parental

rights and granted permanent custody of her children, D.R., B.R., and W.R. (“the

children”), to appellee, Lucas County Children Services (“LCCS”). The trial court also

terminated the parental rights of the children’s father, Da.R. (“father”), who is not a party

to this appeal. For the following reasons, we affirm.
                                I. Background and Facts

       {¶ 2} On July 6, 2015, LCCS received a referral from Mercy St. Vincent Medical

Center about W.R., the youngest child, who tested positive for cocaine and opiates at

birth. LCCS held a family case conference on July 9, 2015, at which the parents agreed

to a safety plan that included protective daycare for the children while father worked and

required an approved adult to check on the children daily. However, the person the

parents suggested for providing oversight did not sign the safety plan or appear at court,

so the plan was not implemented.

       {¶ 3} On July 10, 2015, LCCS filed a complaint in dependency, neglect, and abuse

regarding all three children and a motion for protective supervision. At a July 13, 2015

hearing, the magistrate, on the advice of the guardian ad litem (“GAL”) appointed for the

children, awarded LCCS temporary custody of the children, rather than the protective

supervision LCCS requested, and the children were placed into foster care. The

magistrate noted that LLCS made reasonable efforts to prevent the children’s removal

from the home, but the emergency nature of the situation prevented LCCS from

providing services to the family before removing the children.

       {¶ 4} LCCS developed a case plan for the family with the goal of reunification.

The case plan required both parents to undergo substance abuse and mental health

assessments and follow any recommendations resulting from the assessments. The

parents were given supervised visitation with the children. The case plan also required

counseling for D.R. and B.R. and a Help Me Grow evaluation for W.R.



2.
       {¶ 5} On August 12, 2015, mother and father consented to a finding of abuse for

W.R. and a finding of dependency for D.R. and B.R. The magistrate confirmed the

findings and awarded temporary custody of the children to LCCS. In her decision, the

magistrate said that LCCS had made and continued to make reasonable efforts to return

the children to the home by recommending dual diagnosis assessments for both parents.

The trial court adopted the magistrate’s decision on September 3, 2015.

       {¶ 6} The trial court held a review hearing on January 7, 2016. Neither parent

appeared at the hearing. The magistrate found that mother visited the children regularly

and engaged in treatment, but relapsed on December 9, 2015. She also found that

father’s whereabouts were unknown. The magistrate confirmed that LCCS was making

reasonable efforts to reunify the family by providing supportive services. The trial court

adopted the magistrate’s findings on February 9, 2016.

       {¶ 7} On June 15, 2016, LCCS filed a motion to change placement of the children

and return legal custody of them to mother. Following a hearing on July 7, 2016, the

magistrate granted mother legal custody and gave LCCS protective supervision of the

children. The magistrate found that mother had successfully completed all case plan

services. The trial court adopted the magistrate’s decision on July 14, 2016, and the

children were returned to mother’s custody.

       {¶ 8} On August 22, 2016, LCCS filed a motion to terminate protective custody.

Before the court could hold a hearing on the motion, however, LCCS filed a motion to

change disposition and request for emergency hearing. The September 9, 2016 motion



3.
sought temporary custody of the children. In the motion, LCCS said that mother had

successfully completed intensive outpatient drug treatment, aftercare, and mental health

treatment and was receiving methadone treatment. Despite mother’s apparent treatment

success, LCCS filed the motion because it received a referral from Mercy St. Vincent

Medical Center on September 7, 2016, for a baby mother delivered who tested positive

for cocaine and methadone at birth. Mother also tested positive for cocaine at the time of

the birth. After it received the referral, LCCS learned that mother had tested positive for

alcohol on August 13, 2016, and positive for cocaine on August 19, 2016. Mother

admitted to the caseworker that she had used cocaine and had been missing appointments

to get her methadone. She also admitted that she lost her job in early August 2016 for

reasons unrelated to her drug use. Mother arranged for the private adoption of the new

baby, so the baby was not further involved in LCCS’s case plan for the family. LCCS

also said that father was currently residing in a men’s shelter in Michigan. At a hearing

held on September 9, 2016, the magistrate awarded LCCS interim temporary custody of

the children.

       {¶ 9} The court held a dispositional hearing on the motion to change disposition

on November 30, 2016. Neither mother nor father appeared for the hearing. The

magistrate granted temporary custody to LCCS. The magistrate also found that LCCS

continued to make reasonable efforts to reunify the family, but that the parents were not

receiving services because they were not in contact with the agency. The trial court

adopted the magistrate’s decision on January 3, 2017.



4.
        {¶ 10} On September 27, 2016, LCCS filed a motion seeking mother’s voluntary

placement in the Lucas County family drug court based on mother’s representation that

she wanted to enter the program. The court granted the motion on October 21, 2016.

Mother was ordered to appear at the drug court on October 31, 2016, but she failed to do

so. Although mother participated in two later-scheduled drug court dates, after that she

stopped attending. She was unsuccessfully terminated from the program on April 13,

2017.

        {¶ 11} On April 24, 2017, LCCS filed a motion for permanent custody of the

children. LCCS alleged that the children could not or should not be placed with either

parent in a reasonable amount of time, the children had been in LCCS’s custody for more

than 12 of the prior 22 months, and permanent custody was in the children’s best interest.

As to mother, LCCS stated that she was awarded legal custody of the children on July 7,

2016, after completing intensive outpatient drug treatment, aftercare, and mental health

treatment, receiving methadone treatment, obtaining a job, and obtaining independent

housing. Unfortunately, she relapsed shortly thereafter.

        {¶ 12} The motion detailed mother’s drug use and unsuccessful drug treatment

beginning in August 2016. Mother relapsed on cocaine in August 2016 and admitted to

her caseworker that she had been using heroin. Mother reported that she detoxed twice

between August 2016 and early December 2016. Mother went to a treatment program on

December 23, 2016, but left in January 2017. On February 17, 2017, mother tested

positive for alcohol and fentanyl. During the week of March 20, 2017, mother missed



5.
three appointments with her caseworker and failed to provide urine for two drug screens.

Following this period of drug use, mother was not engaged in case plan services.

       {¶ 13} LCCS also alleged that it could not find relatives willing to care for the

children and that its request for a home study for the children’s maternal grandmother

who lives in Michigan was denied. The motion said that the children were doing well in

their foster homes; the foster parents were willing to adopt the children and ensure that

the children continued to have contact.

       {¶ 14} The trial court held the permanent custody trial on August 21, 2017.

Mother failed to appear for the trial. Her appointed counsel requested permission to

withdraw from the case because he had not had any contact with mother for

approximately ten months. The trial court found that mother’s actions waived her right to

counsel and granted counsel’s request to withdraw.

       {¶ 15} LCCS first presented the testimony of Anthony Cardenas, the family’s

caseworker. Cardenas testified that the children initially came to LCCS’s attention in

July 2015 because of the parents’ substance abuse. LCCS created a case plan for the

family that included substance abuse treatment for both parents. He testified that mother

did well in treatment and that the agency was looking to return the children to her until

she had a relapse with cocaine in December 2015. Following the relapse, mother

engaged in treatment with another provider and successfully completed the program,

leading LCCS to return legal custody of the children to her in July 2016.

       {¶ 16} Cardenas testified that mother and the children were brought to LCCS’s

attention again in September 2016 when mother gave birth to another child who tested

6.
positive for drugs at birth. Mother admitted to using heroin and cocaine at that time.

LCCS sought a shelter care hearing as a result, and the trial court returned the children to

the temporary custody of LCCS. LCCS revised mother’s case plan to require her to

reenter substance abuse treatment. Cardenas said that he worked to have mother accepted

into the Lucas County family drug court, but she did not participate in the program. After

mother stopped attending drug court, Cardenas said that she went to Arrowhead to go

through detox in December 2016. Mother then went to the SOAR program in late

December 2016. The program was supposed to last a year, but mother left in January

2017.

        {¶ 17} In January 2017, mother next went to Zepf Recovery House with father.

They stayed for approximately three weeks. After mother and father left Zepf Recovery

House, they went to Family House together. Cardenas said that they told him that “their

plan was just to basically stay sober on their own and get jobs and find housing.” Both

parents told Cardenas that they were not using drugs, so Cardenas requested drug screens.

Both parents tested positive: mother for alcohol and fentanyl and father for marijuana

and fentanyl. After leaving Family House in late April or early May 2017, mother went

to Team Challenge, another year-long treatment program. She stayed for approximately

three weeks.

        {¶ 18} Cardenas also testified that he had lost contact with the parents. He last

met with them on April 4, 2017. He said that they agreed to awarding permanent custody

to LCCS. Mother called the agency in June 2017, but Cardenas had not had any contact

with her since.

7.
       {¶ 19} Under the case plan, mother was given supervised visitation with the

children. Cardenas said that mother last visited them before she left for Team Challenge

in late April 2017.

       {¶ 20} At the time of the hearing, the children were in two foster homes. The two

older children were in the same home and the youngest child was in a home with the

baby born in September 2016. The foster parents are related and allowed the children to

have daily interaction with each other. Cardenas reported that the children were doing

well in their placements. The two older children were receiving counseling services. The

youngest child, despite testing positive for cocaine at birth, did not have any health or

developmental problems. Cardenas also said that mother has a fifth, older child who she

voluntarily placed in the custody of the maternal grandmother. Although the sibling and

grandmother live in Michigan, the children were in contact with their sibling while they

were in foster care. He affirmed that the foster parents wanted to adopt the children.

       {¶ 21} Cardenas believed that mother had struggled with drug addiction for four or

five years. He testified that granting permanent custody to LCCS was in the children’s

best interest because LCCS’s “multiple efforts” to reunify the children with the parents

had failed and the children deserved permanency.

       {¶ 22} LCCS also called Judith Orphey, the children’s attorney and GAL, to

testify. She recommended that LCCS be awarded permanent custody of the children and

that they be placed for adoption. She said that permanent custody was in the children’s

best interest because LCCS could not proceed with adoption planning—which would

give the children a legally-secure placement—until it had permanent custody of the

8.
children. According to the GAL, the children were doing well in their foster homes and

needed to have stability in their lives. While W.R. was too young to express his wishes,

the two older children both expressed a desire to stay in their current placements. The

boys were settled in the foster homes, liked their families, had friends there, and wanted

to stay there.

       {¶ 23} The GAL also testified that mother visited the children only sporadically

after her youngest child was born in September 2016 and that the children had not seen

mother since April 2017.

       {¶ 24} Following the GAL’s testimony, the state rested. After a brief recess, the

trial court found by clear and convincing evidence that the children should not and could

not be returned to the parents, despite reasonable efforts by LCCS to prevent the

children’s removal from the parents, and that granting permanent custody to LCCS was

in the children’s best interest.

       {¶ 25} In its September 22, 2017 judgment entry, the trial court terminated

mother’s and father’s parental rights and awarded permanent custody of the children to

LCCS for adoptive placement and planning. In doing so, the court found by clear and

convincing evidence that the children could not or should not be placed with either parent

within a reasonable time and that awarding permanent custody to LCCS was in the

children’s best interest. In determining that the children could not and should not be

placed with the parents, the court made findings pursuant to R.C. 2151.414 (E)(1), (2),

(4), and (16).



9.
        {¶ 26} As to (E)(1), the court found that that mother continuously and repeatedly

failed to substantially remedy the conditions that caused the children to be placed outside

of the home, despite reasonable case planning and diligent efforts by LCCS. Mother did

not successfully complete substance abuse treatment, did not participate in drug court

when it was offered, and did not maintain her sobriety for an extended period of time.

The court also found that LCCS made reasonable efforts to prevent the removal of the

children from their home by providing substance abuse and mental health treatment,

supervising visitation, requesting an interstate home study of maternal grandmother’s

home, and providing case management services.

        {¶ 27} As to (E)(2), the court found that mother’s chemical dependency issues are

so severe that she is unable to provide an adequate permanent home for the children

within one year of the hearing. Mother’s substance abuse began four to five years earlier,

she continued to relapse despite receiving substance abuse treatment from many

providers, and she refused to participate in drug court.

        {¶ 28} As to (E)(4), the court found that mother demonstrated a lack of

commitment to the children by failing to regularly visit or communicate with the children

when able to do so. Beginning in September 2016, mother did not consistently visit the

children and last saw them in late April 2017.

        {¶ 29} The trial court’s reliance on (E)(16) related only to father. The court found

that he had been incarcerated and engaged in criminal activity during the pendency of the

case.



10.
       {¶ 30} Regarding the best interest of the children, the court determined under R.C.

2151.414(D)(1)(a), (b), (d), and (e) that it was in the best interest of the children to award

permanent custody to LCCS. Specifically, the court found that (1) the children’s needs

were being met in their foster homes; (2) awarding LCCS permanent custody would

provide the children with a safe, stable, and permanent environment and a legally-secure

placement; (3) the two older children were old enough to express their wishes and wanted

to remain where they were; and (4) the GAL recommended an award of permanent

custody as being in the best interest of the children.

       {¶ 31} Mother’s appointed counsel filed a request to withdraw pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). In support of his

request, counsel states that, after reviewing the record of proceedings in the trial court, he

was unable to find any appealable issues. Counsel asserted that after thoroughly

reviewing the transcript of proceedings from the trial court as well as the applicable case

law, no meritorious assignments of error could be presented. Counsel did, however,

submit three potential assignments of error:

              (1) Whether it was in the best interest of the children to award

       [p]ermanent custody to LCCS pursuant to ORC 2151.414 and ORC

       2151.413.

              (2) [W]hether LCCS made reasonable efforts to prevent the need for

       removal of the children, and the continued need for removal from the

       child’s [sic] home, that despite LCCS reasonable efforts the need for



11.
       removal was not rectified and that the children cannot be returned to

       appellant within a reasonable time[.]

              (3) Did LCCS exercised [sic] reasonable efforts to finalize a

       permancey [sic] plan for the children.

       {¶ 32} The procedure to be followed by appointed counsel who desires to

withdraw for want of a meritorious, appealable issue is set forth in Anders. In Anders,

the Supreme Court of the United States found that if counsel, after a conscientious

examination of the case, determines it to be wholly frivolous, he should so advise the

court and request permission to withdraw. Anders at 744. This request must be

accompanied by a brief identifying anything in the record that could arguably support the

appeal. Id. In addition, counsel must furnish the client with a copy of the brief, request

to withdraw, and allow the client sufficient time to raise any matters she chooses. Id.

Once these requirements have been satisfied, the appellate court must conduct a full

examination of the proceedings held below to decide if the appeal is indeed frivolous. Id.

If the appellate court determines that the appeal is frivolous, it may grant counsel’s

request to withdraw and dismiss the appeal without violating constitutional requirements,

or it may proceed to a decision on the merits if required by state law. Id. The procedures

in Anders apply to appeals involving the termination of parental rights. In re B.H., 6th

Dist. Lucas No. L-15-1166, 2015-Ohio-5495, ¶ 5.

       {¶ 33} Here, mother’s counsel fulfilled the requirements set forth in Anders.

Mother did not file a pro se brief or otherwise respond to counsel’s request to withdraw.



12.
We shall proceed with an examination of the potential assignments of error set forth by

mother’s counsel as well as the entire record below to determine if this appeal lacks merit

and is, therefore, wholly frivolous.

                                  II. Law and Analysis

       {¶ 34} In his potential assignments of error, counsel suggests that the trial court

erred in determining that granting permanent custody to LCCS was in the children’s best

interest and in finding that LCCS made reasonable efforts to reunify the family. We

address each issue in turn.

                              A. Law of Permanent Custody

       {¶ 35} Revised Code 2151.414 provides the analysis that a juvenile court must

undertake when considering whether to terminate parental rights and vest permanent

custody in a children services agency. Under that provision, the court must first find that

one of the circumstances described in R.C. 2151.414(B)(1)(a)-(e) exists. Subsection (b)

requires a finding that the child is abandoned; subsection (c) requires a finding that the

child is orphaned and there are no relatives who are able to take permanent custody;

subsection (d) requires a finding that the child has been in the temporary custody of a

public children services agency or a private child placing agency for at least 12 months of

a consecutive 22-month period; and subsection (e) requires a finding that the child or

another child the parent had custody of has been adjudicated abused, neglected, or

dependent on three separate occasions. Subsection (a) requires a finding that the child

has not been abandoned or orphaned, has not been in the custody of a public children



13.
services agency or a private child placing agency for at least 12 months of a consecutive

22-month period, and cannot be placed with either parent within a reasonable time or

should not be placed with either parent.

       {¶ 36} If the court finds that R.C. 2151.414(B)(1)(a) applies, it must consider

whether granting permanent custody to the agency is in the child’s best interest and

whether any of the factors enumerated in R.C. 2151.414(E) are present that would

indicate that the child cannot be placed with either parent within a reasonable time or

should not be placed with either parent. In re B.K., 6th Dist. Lucas No. L-10-1053, 2010-

Ohio-3329, ¶ 43. If the court finds that at least one factor in R.C. 5151.414(E) applies, it

must then determine whether awarding permanent custody to the agency is in the child’s

best interest by considering the factors in R.C. 2151.414(D)(1).

       {¶ 37} We review a trial court’s determination in a permanent custody case under

a manifest-weight-of-the-evidence standard. In re P.W., 6th Dist. Lucas No. L-12-1060,

2012-Ohio-3556, ¶ 20. In doing so, we must weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether the trier of

fact clearly lost its way in resolving evidentiary conflicts so as to create such a manifest

miscarriage of justice that the decision must be reversed. State v. Thompkins, 78 Ohio

St.3d 380, 387, 678 N.E.2d 541 (1997). But while we review the evidence and consider

the witnesses’ credibility, we must be mindful that the juvenile court, as the trier of fact,

is in the best position to weigh evidence and evaluate testimony. P.W. at ¶ 20. Its

discretion in determining whether an order of permanent custody is in the best interest of



14.
a child “‘should be accorded the utmost respect, given the nature of the proceeding and

the impact the court’s determination will have on the lives of the parties concerned.’”

(Internal citations omitted.) In re C.P., 10th Dist. Franklin No. 08AP-1128, 2009-Ohio-

2760, ¶ 10.

                       B. Awarding Permanent Custody to LCCS
                           was in the Children’s Best Interest

       {¶ 38} In the first potential assignment of error, counsel contends that awarding

permanent custody to LCCS was not in the children’s best interest. We disagree.

       {¶ 39} In making a best-interest determination, R.C. 2151.414(D)(1) requires the

court to consider all relevant factors, including:

              (a) The interaction and interrelationship of the child with the child’s

       parents, siblings, relatives, foster caregivers and out-of-home providers, and

       any other person who may significantly affect the child;

              (b) The wishes of the child, as expressed directly by the child or

       through the child’s guardian ad litem, with due regard for the maturity of

       the child;

              (c) The custodial history of the child * * *;

              (d) The child’s need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this

       section apply in relation to the parents and child.


15.
       {¶ 40} After hearing the evidence, the trial court concluded under R.C.

2151.414(D)(1)(a), (b), (d), and (e) that awarding permanent custody to LCCS is in the

children’s best interest. Based on the testimony and evidence, the court determined that

all three children are doing well in foster care, are developmentally on target, and are

thriving. The caseworker testified that both sets of foster parents are willing to adopt the

children and that the foster parents’ familial relationship will allow the children to stay in

contact. D.R. and B.R. are placed in a foster home together and will be adopted together.

Likewise, W.R. is placed in a foster home with his biological sibling (the child born in

September 2016) and will be adopted with his sibling. The court also noted the GAL’s

testimony that the two older children want to remain with their foster family.

       {¶ 41} The court acknowledged that the children need and deserve permanency.

The court found that the children’s need for a legally-secure placement could only be

achieved by an award of permanent custody to LCCS because there are no suitable

relatives with whom to place the children and the foster families cannot proceed with

adoption unless LCCS receives permanent custody. The trial court also recognized that

the GAL thought an award of permanent custody to LCCS was in the children’s best

interest.

       {¶ 42} After an independent review of the record, we find that there was

competent, credible evidence presented to support all of the trial court’s findings about

the best interest of the children. Therefore, we find that mother’s first potential

assignment of error is not well-taken.



16.
                          C. LCCS Made Reasonable Efforts

       {¶ 43} Counsel’s second and third potential assignments of error both relate to the

trial court’s determination that LCCS made reasonable efforts to the prevent the removal

of the children from the home, prevent the continued removal of the children from the

home, and finalize a permanency plan for the children. Because the potential

assignments of error are related, we consider them together.

       {¶ 44} Here, the trial court found that R.C. 2151.414(B)(1)(a) applies, so it

examined the R.C. 2151.414(E) factors. “[A] court need only find one factor under R.C.

2151.414(E) to support a finding that the child cannot be placed with either parent within

a reasonable time or should not be placed with either parent.” In re Carlos R., 6th Dist.

Lucas No. L-07-1194, 2007-Ohio-6358, ¶ 38. In this case the court found that R.C.

2151.414(E)(1), (2), and (4) were all applicable to mother:

              (1) Following the placement of the child outside the child’s home

       and notwithstanding reasonable case planning and diligent efforts by the

       agency to assist the parents to remedy the problems that initially caused the

       child to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child’s home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to



17.
       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

              (2) Chronic mental illness, chronic emotional illness, intellectual

       disability, physical disability, or chemical dependency of the parent that is

       so severe that it makes the parent unable to provide an adequate permanent

       home for the child at the present time and, as anticipated, within one year

       after the court holds the hearing * * *;

              ***

              (4) The parent has demonstrated a lack of commitment toward the

       child by failing to regularly support, visit, or communicate with the child

       when able to do so, or by other actions showing an unwillingness to provide

       an adequate permanent home for the child * * *.

       {¶ 45} Generally speaking, under R.C. 2151.419(A)(1), the agency must have

made reasonable efforts to reunify the family prior to the termination of parental rights.

In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 21. “By its terms,

R.C. 2151.419 applies only at hearings held pursuant to R.C. 2151.28, 2151.31(E),

2151.314, 2151.33 or 2151.353”—pertaining to adjudicatory, emergency, detention, and

temporary-disposition hearings, and dispositional hearings for abused, neglected, or

dependent children Id. at ¶ 41; In re A.A., 6th Dist. Lucas No. L-17-1162, 2017-Ohio-

8705, ¶ 35. It does not apply to hearings on a motion for permanent custody filed

pursuant to R.C. 2151.413. C.F. at ¶ 43. Where, however, “the trial court relies on R.C.

2151.414(E)(1) at a permanency hearing, the court must examine the ‘reasonable case

18.
planning and diligent efforts by the agency to assist the parents’ when considering

whether the child cannot or should not be placed with the parent within a reasonable

time.” Id. at ¶ 42.

       {¶ 46} The issue in a reasonable-efforts determination is not whether the agency

could have done more, but whether it did enough to satisfy the reasonableness standard in

R.C. 2151.414(E)(1). In re A.B., 6th Dist. Lucas Nos. L-12-1069 and L-12-1081, 2012-

Ohio-4632, ¶ 25. “A ‘reasonable effort’ is an ‘honest, purposeful effort, free of malice

and the design to defraud or to seek an unconscionable advantage.’” Id., quoting In re

Weaver, 79 Ohio App. 3d 59, 63, 606 N.E.2d 1011 (12th Dist.1992).

       {¶ 47} The family’s case plan required mother to obtain mental health and

substance abuse assessments and follow any recommendations resulting from the

assessments. Mother initially complied with the case plan and obtained the necessary

assessments and treatment. In fact, mother did so well with her case plan requirements

that LCCS returned the children to her in July 2016. Unfortunately, after her relapse in

August 2016, mother was not able to successfully engage in drug treatment, despite

LCCS providing her with treatment options. For example, the family’s caseworker

testified that he was able to get mother into the Lucas County family drug court after her

relapse, but she did not participate and was unsuccessfully terminated from the program.

       {¶ 48} Prior to removing the children from the home, LCCS attempted to prevent

their removal by implementing a safety plan, but the person the parents chose to oversee

the plan did not sign the plan or come to court. Additionally, in the amended case plan



19.
that LCCS filed after removing the children from the home the second time, LCCS stated

that there were no services that it could provide to keep the children in the home because

mother needed inpatient drug treatment.

       {¶ 49} As to LCCS’s reasonable efforts in finalizing a permanency plan for the

children, the caseworker testified that the foster parents expressed their willingness to

adopt the children before LCCS filed its motion for permanent custody. LCCS was

unable to finalize the adoption plan until the parents’ parental rights were terminated,

however. We also note that the record contains a case plan filed after LCCS received

permanent custody of the children saying that the children are being placed for adoption

and that the foster parents are interested in adopting them.

       {¶ 50} After an independent review of the record, we find that there was

competent, credible evidence presented to support the trial court’s finding that LCCS

made reasonable efforts with mother and the family to prevent the removal of the

children, to return the children, and to finalize a permanency plan for the children.

Accordingly, mother’s second and third potential assignments of error are not well-taken.

                                      III. Conclusion

       {¶ 51} This court has thoroughly reviewed the record of proceedings in the trial

court, including the trial testimony and exhibits. We find that the trial court’s decision

was supported by clear and convincing evidence and was not against the manifest weight

of the evidence. Appointed counsel’s potential assignments of error are without merit.




20.
       {¶ 52} Upon our own independent review of the record, we find no grounds for a

meritorious appeal. Accordingly, this appeal is found to be without merit and is wholly

frivolous. Counsel’s motion to withdraw is found well-taken and is hereby granted.

       {¶ 53} The September 22, 2017 judgment of the Lucas County Court of Common

Pleas, Juvenile Division, is affirmed. Costs of this appeal are assessed to mother

pursuant to App.R. 24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




21.